Filed 9/23/13 In re Joe B. CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


In re JOE B., A Person Coming Under the                                           B245715
Juvenile Court Law.
                                                                                   (Los Angeles County
                                                                                   Super. Ct. No. KC59707)
LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,
          Plaintiff and Respondent,

          v.

CHRISTOPHER B.,
          Defendant and Appellant.

          APPEAL from a judgment of the Superior Court of Los Angeles County, Amy
Pellman, Judge. Affirmed.
          Aida Aslanian, under appointment by the Court of Appeal for Defendant and
Appellant.
          John F. Krattli, Acting County Counsel, James M. Owens, Assistant County
Counsel, and Tracey F. Dodds, Deputy County Counsel, for Plaintiff and Respondent.


                                                     _______________________
       Appellant Christopher B. (“Father”), the presumed father of minor Joe B., appeals
from the juvenile court‟s jurisdiction and disposition orders declaring Joe a dependent
of the court pursuant to Welfare and Institutions Code1 section 300, subdivisions (b) and
(j), and denying reunification services to Father pursuant to section 361.5, subdivision
(b)(11). As to the jurisdiction order, Father argues that the evidence was insufficient to
support the juvenile court‟s finding that Father‟s prior sexual and physical abuse of his
stepdaughter and daughter placed Joe at substantial risk of harm. As to the disposition
order, Father asserts that the juvenile court prejudicially erred in refusing to grant his
request for a 30-day continuance of the disposition hearing, and in finding that Father had
failed to make reasonable efforts to treat the problems that led to the prior removal of
Joe‟s half-siblings. We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND
I.     Juvenile Dependency History
       Joe, born in July 2012, is the one-year-old son of Father and Veronica L. (Mother).
Mother was a former dependent of the juvenile court, and following her emancipation
from the dependency system, she transferred to Regional Center services and housing.2
Father has two children -- P.B. (a daughter born May 1993) and A.B. (a son born March
1996) -- from a prior relationship with Tracey P. Father also has three children -- T.B.
(born September 2008), J.B. (born June 2010), and M.B. (born November 2011) -- from a
current relationship with Eva H.3
       The 1999 Case. In June 1997, Father‟s two children with Tracey -- P.B. and
A.B. -- were removed from the custody of their parents following a failed voluntary


1      All further statutory references are to the Welfare and Institutions Code.
2      Mother is not a party to this appeal.
3      During the current dependency case, Eva was pregnant with her fourth child by
Father. The genders of Father‟s children with Eva are not disclosed in the record nor are
they discernable from the children‟s names.


                                               2
family maintenance plan. In July 1999, the juvenile court declared P.B., A.B., and
Father‟s stepdaughter, Desiree P. (born December 1985) dependents of the court pursuant
to section 300, subdivisions (a), (b), (c), (d), (g), (i), and (j). In sustaining the
dependency petition, the juvenile court found that, starting in December 1995, Father had
sexually abused Desiree by forcefully penetrating the child‟s vagina with his penis,
digitally penetrating the child‟s vagina with his fingers, forcing the child to sit on his
penis, and watching the child while she was naked. The sexual abuse of Desiree occurred
on a weekly basis until the child‟s removal from the home in June 1997. The juvenile
court further found that Father had physically abused P.B. by striking and hitting the
child‟s body with a belt, and had sexually abused P.B. by fondling the child‟s vagina.
Father was ordered to complete parenting education, domestic violence counseling,
individual counseling to address anger management issues, and sexual abuse counseling.
Father failed to reunify with P.B. and A.B., however, and his parental rights over both
children were terminated in December 2002. P.B. and A.B. each received permanent
placement services with P.B. entering into a legal guardianship in October 2004 and A.B.
entering into an adoption in December 2004.
       The 2010 Case. In July 2010, a second dependency case was filed on behalf of
Father‟s two eldest children with Eva -- T.B. and J.B.4 In November 2010, the juvenile
court declared T.B. and J.B. dependents of the court pursuant to section 300, subdivisions
(b) and (d). In the sustained petition, the juvenile court found that Father‟s prior sexual
abuse of his stepdaughter, Desiree, endangered the health and safety of T.B. and J.B. and
placed them at risk of physical and emotional harm and sexual abuse. T.B. and J.B. were
placed in the home of their mother, Eva, on the condition that Father not reside in the
home. Father was ordered to complete parenting education, individual counseling, and
sexual abuse counseling for perpetrators. As of mid-2012, however, Father had not
complied with his court-ordered services and the 2010 case remained open.



4      Father‟s third child with Eva, M.B., was not born until November 2011.


                                                3
II.    Initiation of the Current Dependency Proceedings
       The current matter came to the attention of the Los Angeles County Department of
Children and Family Services (DCFS) on July 19, 2012 based on a referral alleging that
Mother had given birth to Joe on July 16, 2012, but appeared to be unable to care for the
child because she was developmentally disabled. It was reported that Mother previously
had been receiving Regional Center services, but her services had been terminated for an
unknown reason. It was also reported that Mother was found to have lice and flea bites
when she was admitted to the hospital for Joe‟s delivery. Joe remained in the hospital for
about a week following his birth while receiving treatment for an infection, but he had no
other known medical issues.
       On July 24, 2012, the case social worker had a telephone conversation with
Mother who stated that she had been friends with Father and Eva for about five years,
and had been living with Father in a recreational vehicle (RV) at a residence in Carson
prior to Joe‟s birth. Mother believed that Father and Eva were using her to take her social
security disability insurance and other government assistance. Mother also reported that
Father would deny her access to the RV at times and recently had threatened to beat her.
Although Mother had identified Father as Joe‟s biological father on the child‟s birth
certificate, she claimed that they merely were friends and never had a sexual relationship.
She told the case social worker that she wanted Joe placed in temporary foster care until
she could obtain stable housing and other services. Mother‟s obstetrician was assisting
Mother in getting her Regional Center services reinstated.
       The case social worker also spoke with Father over the telephone and requested a
visit with him at his home. Father and Eva had visited Joe in the hospital, and Eva had
indicated that they intended to take the baby home upon his discharge. Father was
unwilling to schedule a visit with the DCFS, however, and stated that he worked and was
busy. He reported that he did not live with Mother or in an RV, but rather lived inside
the Carson home. He also denied that he was dating Eva or had any children with her,
and claimed that Eva was his sister. Eva likewise told the case social worker that she was
Father‟s half-sister and that they both lived in the Carson home. When asked about his

                                             4
availability to take custody of Joe upon his release from the hospital, Father would not
agree to assume responsibility for the child. He advised the case social worker to “[j]ust
put my kid in the system because I‟m tired of all this.”
       On July 30, 2012, the DCFS filed a dependency petition on behalf of Joe under
section 300, subdivision (b) alleging that Mother‟s developmental delays rendered her
unable to provide care and supervision of the child and placed him at substantial risk of
harm. At the July 30, 2012 detention hearing, the juvenile court ordered that Joe be
detained from Mother and Father and placed in foster care subject to the DCFS‟s
supervision. The court ordered a paternity test for Father and granted both parents
monitored visitation. The matter was set for a pretrial resolution conference on
August 30, 2012 and a jurisdiction hearing on September 20, 2012.

III.   First Amended Section 300 Petition
       On August 30, 2012, the DCFS filed a first amended dependency petition on
behalf of Joe under section 300, subdivisions (b) and (j). The amended petition added an
allegation that two of Father‟s children, P.B. and A.B., had been declared dependents of
the juvenile court based on jurisdictional findings of sexual abuse, physical abuse, and
general neglect, and that Father had failed to comply with court-ordered services and to
reunify with the children. It was further alleged that such conduct by Father endangered
Joe‟s physical and emotional health and placed him at substantial risk of serious harm.
In the notice of the hearing on the amended petition, the DCFS stated that it was
recommending family reunification services be provided to Mother, but not to Father,
pursuant to section 361.5, subdivision (b). At the August 30, 2012 hearing, both Father
and Mother denied the allegations in the amended petition, and the juvenile court ordered
that Joe remain detained in foster care. The matter was continued for a pretrial resolution
conference on September 20, 2012 and a jurisdiction hearing on October 16, 2012.




                                             5
IV.    Jurisdiction/Disposition Report and Supplemental Reports
       On August 28, 2012, the DCFS submitted its Jurisdiction/Disposition Report.
The paternity test results showed that Father was Joe‟s biological father. The DCFS
had attempted to contact Father both in writing and over the telephone, but he had not
responded to the agency‟s requests for an interview. The DCFS‟s investigation revealed
that Father had a criminal record which included prior convictions for battery and
corporal injury to a spouse. It also had been reported that both Mother and Father had
developmental delays and were receiving social security disability insurance.
       In her interview with the DCFS, Mother stated that she did not have any familial
support to assist her in caring for Joe and she was concerned that others were only
interested in taking her money. She related that Father had sent her to stay on Skid Row
when the RV was being repaired and she was pregnant with Joe, which had led to her
getting lice. Mother further confirmed that Father was not allowed to have unsupervised
contact with his and Eva‟s children, and as a result, Father lived in the RV parked outside
the paternal grandmother‟s Carson home while Eva and the children lived inside the
home. Mother recently had moved into her own apartment and was supporting herself
with her social security disability insurance. She also was receiving Regional Center
services, including individualized parenting instruction for special needs parents.
Because she had obtained her own housing, Mother wanted Joe returned to her care.
       Mother had attended four visits with Joe, and Father had attended only one visit.
According to the foster mother who monitored the visits, Mother had to be told how to
hold, feed, and change the baby, and how to interact with him. During one visit, Mother
reportedly told the foster mother that she could not wait to get Joe home because she was
buying videos for him and asked what types of videos he liked to watch. Mother‟s case
worker through the Regional Center explained that Mother was learning the basics of
caring for a baby and was attentive and eager to learn. The case worker believed Mother
had the capacity to take care of Joe, but she would need many additional hours of
parenting instruction, including supervised overnight visits. Mother‟s obstetrician agreed
that Mother was motivated to parent Joe and wanted to be part of his life, but she would

                                             6
need a strong support system such as an assisted living facility that could accommodate
both her and the baby. The obstetrician reported that, before Joe‟s birth, Father had been
managing Mother‟s social security disability funds and giving her only $100 of her $845
monthly payments. The obstetrician had helped Mother move into a temporary shelter
after Father had threatened her.
       In its Jurisdiction/Disposition Report, the DCFS recommended that Joe be
declared a dependent of the juvenile court based on Mother‟s developmental delays
which the agency believed could impede her ability to safely parent Joe, and on Father‟s
history of sexual and physical abuse which had led to the removal of his other children.
The DCFS recommended that Mother be provided with family reunification services,
including hands-on parenting education for special needs parents, continued Regional
Center services, and increased visitation with Joe. The DCFS recommended, however,
that Father not be provided with family reunification services pursuant to section 361.5,
subdivisions (b)(6), (b)(10) and (b)(11) based on his failure to reunify with P.B. and A.B.
and the subsequent termination of his parental rights over those children.
       In a September 20, 2012 supplemental report, the DCFS informed the juvenile
court that it had been scheduled to interview Father on September 14, 2012. However, on
the day of the interview, Eva contacted the dependency investigator to report that Father
had to be hospitalized because of an allergic reaction. The investigator had requested that
the interview be rescheduled, but Father had not responded to the request. At the
September 20, 2012 pretrial resolution conference, the juvenile court continued the
matter for a further conference on October 16, 2012 and ordered that the DCFS prepare a
supplemental report following its interview with Father. The jurisdiction hearing was
continued to October 31, 2012.
       In an October 16, 2012 interim review report, the DCFS stated that the interview
with Father had been rescheduled for October 9, 2012 at the agency‟s office. However,
Father did not attend that appointment and instead called the dependency investigator to
question why he needed to be interviewed at all. Father also claimed that he missed the
last appointment because Eva was in the hospital for their baby, which was inconsistent

                                             7
with Eva‟s claim that Father was in the hospital for an allergic reaction. When the
investigator proposed that the interview be rescheduled for the morning of October 11,
Father responded that he “doesn‟t rise early for nothing.” Father continued to be
argumentative with the investigator and refused to reschedule the interview for a
mutually-convenient time. The case social worker for the 2010 case involving Father‟s
children with Eva similarly reported that Father had only made himself available to meet
with her on one occasion, and that the matter was set for a further review hearing because
Eva had stated she would move back in with Father once the case was closed. The DCFS
continued to recommend that Father not be offered reunification services under section
361.5, subdivision (b). At the October 16, 2012 pretrial resolution conference, the matter
was continued for a contested hearing on October 31, 2012. The DCFS was ordered to
make another attempt to interview Father.
       In an October 31, 2012 supplemental report, the DCFS informed the juvenile court
that it had interviewed Father on October 26, 2012. During the interview, Father denied
the prior allegations that he had sexually and physically abused his stepdaughter and
daughter. He claimed that his stepdaughter‟s family had forced her to lie about the abuse,
and he maintained that he never touched the child in a sexually inappropriate manner. He
also denied that the juvenile court in the 1999 case had found the allegations of sexual
and physical abuse to be true. In addition, Father insisted that he had not taken advantage
of Mother‟s developmental disabilities and instead had tried to help her by providing her
with a place to stay and assistance in managing her money.
       Father further reported during the interview that he already had completed his
court-ordered services through the Salvation Army, but they no longer had his records.
He did, however, provide the DCFS with a letter from Lewis Counseling Services dated
February 14, 2012 which stated as follows: “Mr. Christopher [B.] has completed an
agreed upon twenty (20) counseling sessions through this agency. The focus of Mr.
[B‟s] counseling has been on sexual offender behavior, decision-making and appropriate
adult relationships. Mr. [B.] has openly expressed his thoughts and feelings. We have
discussed the negative consequences of antisocial and deviant sexual behaviors. Mr. [B.]

                                             8
is reportedly in the armed forces and seems to gain much meaning from his service to his
country. Overall, Mr. [B.] has been both cooperative and on time for his sessions.” In its
supplemental report, the DCFS maintained its recommendation that reunification services
not be offered to Father pursuant to section 361.5, subdivision (b). However, the agency
also recommended that, if the juvenile court decided to order such services, Father should
be required to complete parenting education, a mental health assessment, and individual
counseling to address case issues.

V.     Jurisdiction and Disposition Hearing
       The contested jurisdiction and disposition hearing was held on October 31, 2012.
The juvenile court admitted into evidence the reports prepared by the DCFS, letters from
Mother‟s service providers showing her progress with her Regional Center services,
paternity-related documents supporting Father‟s claim of parentage, and the letter from
Lewis Counseling Services regarding Father‟s counseling sessions. Father testified on
his own behalf at the hearing. According to Father‟s testimony, he was the biological
father of Joe and wanted to reunify with him. Father believed that he was capable of
taking care of his children and that he did not have any mental disabilities that would
interfere with his ability to care for Joe. He admitted that he had failed to reunify with
two of his children, P.B. and A.B., in the 1999 case, which had led to the removal of two
of his other children, T.B. and J.B., in the 2010 case. Father testified that he timely had
completed his court-ordered services in the 1999 case, but that his records of completion
had not been accepted. He denied any knowledge that the court previously had found
that he had sexually abused a child. Father also claimed that he voluntarily served in the
United States Coast Guard and was a commanding officer in that service.
       The juvenile court found true the allegations against both Mother and Father and
sustained the first amended petition under section 300, subdivisions (b) and (j). The court
also found that Father was the presumed father of Joe based on his voluntary declaration
of paternity. Following the jurisdictional findings, Father‟s counsel requested a 30-day
continuance for a contested disposition hearing based on the DCFS‟s recommendation


                                              9
that Father not be offered reunification services. The court denied the request for a
continuance on the ground that the matter had been set for a contested adjudication and a
contested disposition that day.
       After hearing the argument of counsel as to disposition, the juvenile court declared
Joe a dependent of the court pursuant to section 300, subdivisions (b) and (j), and ordered
that he be removed from the custody of both parents and suitably placed by the DCFS.
The court ordered family reunification services for Mother, including parenting
instruction, participation in Regional Center supportive living services, and monitored
visitation with Joe subject to the DCFS‟s discretion to liberalize. The court denied family
reunification services for Father pursuant to section 361.5, subdivision (b)(11) based on a
finding that Father had not made a reasonable effort to treat the problems that had led to
the removal of his other children. In making its ruling, the court reasoned as follows:
“As to the father, this is the father‟s fifth child. And although the court is unaware at
what stage the proceedings are in [Department] 420 for two of the children, two of the
children are already in a legal guardianship, and father has not completed or addressed
the reasons why the children were removed from his care.” Following the jurisdiction
and disposition orders, Father filed a timely notice of appeal.

                                       DISCUSSION

I.     Jurisdictional Findings Based on Father’s Prior Sexual and Physical Abuse

       Father first challenges the sufficiency of the evidence supporting the juvenile
court‟s jurisdictional findings based on his history of sexual and physical abuse. He
specifically contends that the DCFS failed to present sufficient evidence to establish that
the juvenile court previously had sustained a dependency petition alleging that Father had
sexually and physically abused two of his children. He also claims that the evidence was
insufficient to support a finding that Father‟s alleged prior sexual and physical abuse of
his daughter and stepdaughter posed a substantial risk of harm to his infant son, Joe.




                                             10
       We review a juvenile court‟s jurisdictional findings for substantial evidence. (In
re J.K. (2009) 174 Cal.App.4th 1426, 1433; In re Kristin H. (1996) 46 Cal.App.4th 1635,
1654.) Substantial evidence is “evidence that is reasonable, credible, and of solid value.”
(In re Yvonne W. (2008) 165 Cal.App.4th 1394, 1401.) Under this standard of review, we
examine the whole record in a light most favorable to the findings and conclusions of the
juvenile court and defer to the lower court on issues of credibility of the evidence and
witnesses. (In re Savannah M. (2005) 131 Cal.App.4th 1387, 1393; In re Tania S. (1992)
5 Cal.App.4th 728, 733.) We determine only whether there is any substantial evidence,
contradicted or uncontradicted, that supports the juvenile court‟s order, resolving all
conflicts in support of the determination and indulging all legitimate inferences to uphold
the lower court‟s ruling. (In re John V. (1992) 5 Cal.App.4th 1201, 1212; In re Katrina
C. (1988) 201 Cal.App.3d 540, 547.) If there is substantial evidence to support the
juvenile court‟s order, we must uphold the order even if other evidence supports a
contrary conclusion. (In re Megan S. (2002) 104 Cal.App.4th 247, 251.)
       As Father acknowledges, “a jurisdictional finding against one parent is good
against both.” (In re Alysha S. (1996) 51 Cal.App.4th 393, 397.) Stated otherwise, a
child “is a dependent if the actions of either parent bring [the child] within one of the
statutory definitions of a dependent. [Citations.] This accords with the purpose of a
dependency proceeding, which is to protect the child, rather than prosecute the parent.
[Citation.]” (Ibid.; see also In re Alexis (2009) 171 Cal.App.4th 438, 451 [“When a
dependency petition alleges multiple grounds for its assertion that a minor comes within
the dependency court‟s jurisdiction, a reviewing court can affirm the juvenile court‟s
finding of jurisdiction over the minor if any one of the statutory bases for jurisdiction
that are enumerated in the petition is supported by substantial evidence.”].) Here, the
jurisdictional finding as to Mother, which is not challenged on appeal, constitutes a
sufficient and independent basis for dependency jurisdiction over Joe without regard
to any findings related to Father.




                                             11
II.    Denial of Father’s Request for a Continuance
       Father next contends that the juvenile court erred when it denied his request for a
continuance of the disposition hearing. He argues that a 30-day continuance was required
under section 358, subdivision (a)(3) because the DCFS had recommended that Father be
denied family reunification services. He also asserts that the denial of a continuance
violated his due process rights by precluding him from presenting an adequate defense.
       The juvenile dependency system requires that petitions brought under section 300
be heard and decided rapidly. (Jeff M. v. Superior Court (1997) 56 Cal.App.4th 1238,
1241.) By mandating accelerated proceedings, the dependency system “seeks to keep
to a minimum the amount of potential detriment to a minor resulting from court delay.
[Citation.]” (Renee S. v. Superior Court (1999) 76 Cal.App.4th 187, 193.) Continuances
in dependency cases are therefore discouraged and “should be difficult to obtain.”
(Jeff M. v. Superior Court, supra, at p. 1242.) The denial of a request for a continuance
will not be overturned on appeal absent a showing of an abuse of discretion. (In re
Karla C. (2003) 113 Cal.App.4th 166, 180; In re Ninfa S. (1998) 62 Cal.App.4th 808,
811.) “Discretion is abused when a decision is arbitrary, capricious or patently absurd
and results in a manifest miscarriage of justice. [Citation.]” (In re Karla C., supra, at
p. 180.)
       Section 358, subdivision (a), the statute on which Father relies, provides that prior
to making a dispositional finding for a dependent child, “the court may continue the
hearing on its own motion, the motion of the parent, or the motion of the child, as
follows: [¶] . . . [¶] (3) If the social worker is alleging that subdivision (b) of Section
361.5 is applicable, the court shall continue the proceedings for a period not to exceed 30
days. The social worker shall notify each parent of the content of subdivision (b) of
Section 361.5 and shall inform each parent that if the court does not order reunification
a permanency planning hearing will be held, and that his or her parental rights may be
terminated within the timeframes specified by law.” (§ 358, subd. (a)(3).)
       On the other hand, section 352, subdivision (b) provides, in pertinent part, that
“[n]otwithstanding any other provision of law, if a minor has been removed from the

                                              12
parents‟ or guardians‟ custody, no continuance shall be granted that would result in the
dispositional hearing, held pursuant to Section 361, being completed longer than 60 days
after the hearing at which the minor was ordered removed or detained, unless the court
finds that there are exceptional circumstances requiring such a continuance.” (§ 352,
subd. (b); see also In re Giovanni F. (2010) 184 Cal.App.4th 594, 604-605 [“Absent
„exceptional circumstances,‟ if a child is detained the dispositional hearing must be
completed within 60 days of the detention hearing.”].) In this case, the original section
300 petition was filed and Joe was ordered detained on July 30, 2012. Following several
continuances, the petition was finally adjudicated on October 31, 2012, more than 60
days after the detention hearing. Consequently, the juvenile court could only grant a
continuance of the disposition hearing upon a showing of exceptional circumstances.
Father, however, made no such showing.
       In asking the juvenile court for a continuance, Father‟s attorney merely expressed
her belief that Father was entitled to have the disposition hearing held 30 days after the
adjudication of the section 300 petition because the DCFS was recommending that Father
not be offered family reunification services. When reminded by the juvenile court that
the matter had been calendared for a contested adjudication and a contested disposition
that day, the attorney responded that proceeding with the disposition would be over
Father‟s objection, but failed to offer any evidence of extraordinary circumstances
warranting a continuance.
       On appeal, Father asserts that a continuance was necessary because the DCFS did
not disclose that Father had participated in sex abuse counseling until it filed its
supplemental report the day of the jurisdiction hearing, and did not attempt to conduct
any follow-up investigation concerning Father‟s progress with such services. However, it
was Father who created the delay by repeatedly refusing to meet with the DCFS about the
pending case. He did not appear for his scheduled interviews on September 14 and
October 9, 2012, and refused to reschedule the interview for the morning of October 11,
2012 on the basis that he “doesn‟t rise early for nothing.” The DCFS was finally able to
meet with Father a few days before the continued jurisdiction hearing, at which time he

                                              13
presented the agency with the letter dated February 14, 2012 from Lewis Counseling
Services. Given Father‟s persistent lack of cooperation with the DCFS and his own last-
minute disclosure of the letter, we see no merit to his claim that the juvenile court should
have ordered the DCFS to further investigate the contents of the letter before proceeding
with the disposition.
       Moreover, even if we assume that section 358 governed Father‟s request for a
continuance of the disposition hearing, any error committed by the juvenile court in
denying the request was harmless. The purpose of section 358, subdivision (a)(3) is to
ensure that a parent is timely notified prior to the disposition hearing that the social
services agency is recommending that the parent be denied family reunification services
pursuant to section 361.5, subdivision (b). Here, the DCFS expressly stated in its
Jurisdiction/Disposition Report, and in each of its supplemental reports, that it was
recommending that Father not be offered reunification services under section 361.5,
subdivisions (b)(10) and (b)(11) based his failure to comply with his court-ordered
services and to reunify with his children, P.B. and A.B., each of whom received
permanent placement services. Considering that the Jurisdiction/Disposition Report was
filed more than 60 days before the October 31, 2012 disposition hearing and that the
February 14, 2012 letter from Lewis Counseling Services had been in Father‟s possession
prior to that time, Father cannot show that the juvenile court‟s refusal to continue the
disposition hearing caused him to suffer any prejudice.
       For similar reasons, we reject Father‟s argument that the denial of his request for a
continuance constituted a violation of his due process rights. Due process in dependency
proceedings requires that the parent be provided with notice of the proceedings and an
opportunity to be heard. (In re Matthew P. (1999) 71 Cal.App.4th 841, 851; In re
Crystal J. (1993) 12 Cal.App.4th 407, 412-413.) As discussed, Father had adequate
notice of the jurisdiction and disposition hearing and the DCFS‟s recommendation that
Father be denied reunification services under section 361.5, subdivision (b). At the
contested hearing, the juvenile court offered Father an opportunity to bring forward
witnesses and other evidence concerning his efforts to address the problems that led to

                                              14
the removal of his older children, including his participation in court-ordered counseling.
Any failure by Father to present additional evidence to support his position was not
because the juvenile court denied him the opportunity to offer evidence, but because
Father chose not to do so. The juvenile court accordingly did not abuse its discretion or
violate due process in denying Father‟s request for a continuance.

III.   Denial of Family Reunification Services to Father
       Father also challenges the sufficiency of the evidence supporting the portion of the
juvenile court‟s disposition order denying him family reunification services. He contends
that the DCFS failed to prove by clear and convincing evidence that he had not made
reasonable efforts to address the problems that led to the removal of his older children.
He further claims that the juvenile court failed to consider the evidence presented by
Father which supported a finding that he had in fact made such reasonable efforts.
       “„As a general rule, reunification services are offered to parents whose children
are removed from their custody in an effort to eliminate the conditions leading to loss
of custody and facilitate reunification of parent and child. This furthers the goal of
preservation of family, whenever possible. [Citation.]‟ [Citations.]” (In re Allison J.
(2010) 190 Cal.App.4th 1106, 1112.) “Section 361.5, subdivision (b), however, sets forth
certain exceptions – called reunification bypass provisions – to this „general mandate of
providing reunification services.‟ [Citation.] These enumerated „bypass‟ provisions are
the specific instances in which the Legislature has recognized „that it may be fruitless to
provide reunification services,‟ and once the court has found one of these specific
instances applicable, „the general rule favoring reunification is replaced by a legislative
assumption that offering services would be an unwise use of governmental resources.‟
[Citation.]” (Melissa R. v. Superior Court (2012) 207 Cal.App.4th 816, 821.) An order
denying reunification services under section 361.5, subdivision (b) is reviewed on appeal
for substantial evidence. (In re Albert T. (2006) 144 Cal.App.4th 207, 216; Cheryl P. v.
Superior Court (2006) 139 Cal.App.4th 87, 96.)




                                             15
       In this case, the juvenile court denied reunification services to Father under section
361.5, subdivision (b)(11) which states, in relevant part, as follows: “Reunification
services need not be provided to a parent or guardian described in this subdivision when
the court finds, by clear and convincing evidence, . . . [¶] (11) That the parental rights of
a parent over any sibling or half sibling of the child had been permanently severed, . . .
and that, according to the findings of the court, this parent has not subsequently made a
reasonable effort to treat the problems that led to removal of the sibling or half sibling of
that child from the parent.” Father does not dispute that the first prong of section 361.5,
subdivision (b)(11) was satisfied in that he failed to reunify with P.B. and A.B. in the
1999 case which resulted in the termination of his parental rights over both children.
Father‟s argument instead is directed at the second prong, and specifically, whether the
juvenile court properly found, by clear and convincing evidence, that Father had not
made a reasonable effort to treat the problems underlying the prior dependency cases.
       “The „no reasonable effort‟ clause provides a means of mitigating a harsh rule
that would allow the court to deny services based only upon the parent‟s prior failure to
reunify with the child‟s sibling „when the parent had in fact, in the meantime, worked
toward correcting the underlying problems.‟ [Citation.]” (Cheryl P. v. Superior Court,
supra, 139 Cal.App.4th at p. 97.) “The reasonable effort requirement focuses on the
extent of a parent‟s efforts, not whether he or she has attained „a certain level of
progress.‟ [Citation.] „To be reasonable, the parent‟s efforts must be more than
“lackadaisical or half-hearted.”‟ [Citations.] However, „[t]he “reasonable effort to treat”
standard “is not synonymous with „cure.‟”‟ [Citation.]” (R.T. v. Superior Court (2012)
202 Cal.App.4th 908, 914.) In evaluating whether the efforts made by a parent are
reasonable, the juvenile court may “consider the duration, extent and context of the
parent‟s efforts, as well as any other factors relating to the quality and quantity of those
efforts. . . . And while the degree of progress is not the focus of the inquiry, a parent‟s
progress, or lack of progress, both in the short and long term, may be considered to the
extent it bears on the reasonableness of the effort made.” (Ibid.)



                                              16
       Considering the totality of the record in this case, there was substantial evidence to
support the juvenile court‟s finding that Father had failed to make reasonable efforts to
address the problems that led to the removal of his other children. To counter the
evidence presented by the DCFS that he had not complied with his court-ordered
services, Father primarily relied on the letter from Lewis Counseling Services which
reflected that, as of February 2012, he had completed 20 counseling sessions that
were focused on “sexual offender behavior, decision-making and appropriate adult
relationships.” However, as of the October 2012 jurisdiction and disposition hearing,
Father continued to deny that he had sexually or physically abused his daughter or
stepdaughter, and insisted that he never touched any child in a sexually inappropriate
manner. He also continued to deny that the juvenile court in the 1999 case had found
the prior sexual and physical abuse allegations to be true in declaring P.B. and A.B.
dependents of the court.
       Given Father‟s refusal to acknowledge his prior acts of sexual and physical abuse,
or to even admit that there were prior jurisdictional findings based on such abuse, the
juvenile court reasonably could conclude that Father‟s participation in counseling was not
a reasonable effort to address the problems of abuse. The record also reflects that, apart
from his participation in sex abuse counseling, Father had not made a reasonable effort to
comply with his other court-ordered services. While Father testified that he had
completed his services in the past and that his records of completion had been rejected for
an unknown reason by either the DCFS or the court in the prior case, the juvenile court
reasonably could have found that Father‟s testimony on this matter was not credible in
light of the contrary evidence. Under these circumstances, the juvenile court‟s denial of
reunification services to Father was supported by substantial evidence.




                                             17
                                   DISPOSITION

     The juvenile court‟s jurisdiction and disposition orders are affirmed.



                                               ZELON, J.

We concur:



     PERLUSS, P. J.



     WOODS, J.




                                          18